 YELLOW CAB COMPANY395under those standards the Employer's operations are substantialenough to warrant our asserting jurisdiction.Accordingly, the peti-tion is dismissed.OrderIT Is HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MEMBERSHOUSTON and STYLES, dissenting.We believe that the operations of the Employer satisfy the requisitesfor assertingjurisdiction over taxicab companies as adopted by theBoard in theCambridge Taxi Companycase.'We would thereforeassert jurisdictionin this case.6 Footnote5, supra.YELLOW CAB COMPANYandINTERNATIONALBROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN& HELPERSOF AMERICA, LOCALNo. 667, A. F. L., PETITIONER.Case No. 32-RC-541.March 6,19513Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Cienki, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Yellow Cab Company, a Tennessee corporation, with itsmain office and principal place of business in Memphis, owns andoperates a fleet of taxicabs under a certificate of public convenienceand necessity from the city of Memphis. It normally operates be-tween 130 and 135 cabs, but because of the steel and manpower short-ages it presently operates 106 cabs.The Employer has written agreements with Union Station andGreyhound Bus Lines for parking facilities at the respective stations.It also has an exclusive agreement with the Grand Central Station foroff-the-street parking.2In consideration of the privileges granted,the agreements provide for the payment of a rental fee or a percentageof revenue obtained as a result of these agreements, whichever is1The hearing officer rejected an offer of proof by the Intervenor wherein the Intervenoroffered to prove that at a meeting of the mechanics it was voted that the employees did notwish to be represented by the Petitioner.As a Union's showing of interest is not litigableat any stage of the proceedings,in accordance with well-established Board policy,we affirmthe ruling of the hearing officer.Cf.Phelps Dodge Corp.,98 NLRB 726.Y The Employer,however, contends and the record reveals that,despite its exclusiveagreement,other cab companies,in fact, serve this terminal.103 NLRB No. 35. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDgreater.Although the Employer has no written agreements with theMissouri Pacific and Continental Bus Lines, or with the airport, itdoes have parking stands on the public streets at or near these inter-state carriers.During the fiscal year ending March 31, 1952, the Employer derivedfares originating from these stations amounting to $94,297.85, orapproximately 7.96 percent of its total revenue.3Of this figure of$94,297.85, $47,202.35, or approximately 3.85 percent, was earned as aresult of the trips made from the Union and Grand Central Stations,with which it had written agreements.,During the same period, itstaxis under special contract with passengers made approximatelybetween 70 and 96 trips per week, out of approximately 14,000 fares topoints outside the State of Tennessee.5The Employer receives anadditional $250 to $300 per month from the James Wolley AdvertisingCompany, a national advertising company, located in Louisville,Kentucky.The Employer purchased 12 cabs during the current fiscal yearfrom a local distributor, at a cost of $1,800 each."These cabs weremanufactured outside the State of Tennessee.The Employer alsopurchased from a local dealer between $30,000 and $40,000 worth ofreplacements and repair parts manufactured outside the State, and600,000 gallons of gasoline from the Standard Oil Company.Although the operations of the Employer may partially meet theBoarpl's recently adopted standards for asserting jurisdiction overtaxicab companies,' we do not find that under those standards theEmployer's operations are substantial enough to warrant our assert-ing jurisdiction.Accordingly, we shall dismiss the petition.OrderITISHEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed.MEMBERS HOUSTON and STYLES, dissenting:We believe that the operations of the Employer satisfy the requisitesfor asserting jurisdiction over taxicab companies as adopted by theBoard in theCambridge Taxi Companycase."We would thereforeassert jurisdiction in this case.3According to the testimony of the Employeritwas impossible to estimatethe totalrevenue receivedfrom passengerstransported to these stations4 The amount received from GreyhoundBus Lines,with which the Employeralso had awritten agreement,is not ascertainable from the record.A total of $44,803.50,or approx-imately 3.7 percent,was earned as a result of trips made from all of the bus stations6 The recorddoes not reveal how much revenue was received from transportation outsidethe StateThe Employernormally orders from 40 to 50 cabs a year.Cambridge Taxi Company,101 NLRB 1328.3 Supra,footnote 7.